People v White (2018 NY Slip Op 04653)





People v White


2018 NY Slip Op 04653


Decided on June 21, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2018

Richter, J.P., Tom, Mazzarelli, Gesmer, Moulton, JJ.


6943 12/14

[*1]The People of the State of New York, Respondent,
vErik White, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Humzah Soofi of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered December 4, 2015, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding the matter to the sentencing court for a youthful offender determination, and otherwise affirmed.
As the People concede, defendant is entitled to an express
youthful offender determination pursuant to People v Rudolph (21 NY3d 497 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2018
CLERK